TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00075-CV





Laura Ichon, Appellant


v.


Michael Terry Tatum as President of Chamonix Owners' Association, Inc.;

Chamonix Owners' Association, Inc.; Watson-Beverly, Inc. dba Certified Management

of Austin; Resa M. Watson, Individually and as President of Watson-Beverly, Inc.;

Kenneth Powell; and Joann Powell, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9209947, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING






PER CURIAM

		Appellant Laura Ichon has filed a motion to dismiss this appeal.  The motion is
granted.  Tex. R. App. P. 59(a)(1)(B).
		The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and Jones
Dismissed on Appellant's Motion
Filed:   June 21, 1995
Do Not Publish